Citation Nr: 1141170	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  02-11 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a higher rate of special monthly compensation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Mrs. C. A. 


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION


The Veteran, who is the appellant, served on active duty from September 1978 to October 1981. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2001 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In July 2003, the Veteran appeared at hearing before the undersigned Veterans Law Judge. 

In February 2004, in June 2006, and in March 2008, the claim was remanded for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In a statement in September 2008, the Veteran raised the claims of service connection for coronary artery disease, obesity, major depressive disorder, and a disability of the cervical spine, which are referred to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In a decision in April 2009, the Board granted special monthly compensation based on the need for regular aid and attendance pursuant to 38 U.S.C.A. § 1114 (l).  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Veterans Court).  




In March 2011, in a memorandum decision, the Veterans Court vacated the Board's decision in order that the Board consider in the first instance whether the Veteran is entitled to a higher rate of special monthly compensation under 38 U.S.C.A. § 1114(m) or (n), applying 38 U.S.C.A. § 1114(p). 

A higher rate of special monthly compensation under 38 U.S.C.A. § 1114(m) is payable if a Veteran, as the result of service connected disability, has loss of use of both hands.  A higher rate of special monthly compensation under 38 U.S.C.A. § 1114(n) is payable if a Veteran, as the result of service connected disability, has loss of use of both arms at a level or with complications, preventing natural elbow action with prosthesis in place. 

The Veteran argues that his service-connected shoulder disabilities are so severe, that the disabilities equate to the loss of use of hands or loss of both arms at a level or with complications, preventing natural elbow action with prosthesis in place.  

After a review of the record, the Board finds the evidence, while sufficient to determine that his service connected disabilities render the Veteran helpless as to be in need of regular aid and attendance under criteria of § 1114 (l), is insufficient to determine whether the disabilities have resulted in the loss of use of both hands or loss of use of both arms because there is no competent medical evidence as defined by 38 C.F.R. § 3.159 that answers the question.  At best, the medical evidence has stated the Veteran has limited use of his upper extremities, but it is unclear to the Board whether this "limited use" is a loss of function equivalent to the loss of both hands or both arms.

The Board finds that this is a medical determination that cannot be substantiated by competent lay evidence and the Board cannot make this determination on its own.  Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (the Board must consider independent medical evidence to support its findings rather than provide its own medical judgment).  



Where there is insufficient competent medical evidence to make a fully informed decision on the claim, the Board is required to obtain a medical examination or medical opinion. 38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine: 

a).  Whether the Veteran has loss of use of both hands. 

In formulating an opinion, the VA examiner is asked to consider that:

Loss of use of a hand will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow with use of a suitable prosthetic appliance. The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case 
of the hand, could be accomplished equally well by an amputation stump with prosthesis; for example:
complete ankylosis of two major joints of an extremity will constitute loss of use of a hand.

b).  Whether the Veteran has loss of use of both arms at a level or with complications, preventing natural elbow action with prosthesis in place.

The Veteran's file should be made available to the VA examiner. 


2.  After the above development is completed, adjudicate the claim for a higher rate of special compensation under 38 U.S.C.A. §§ 1114(m) or (n), and if applicable 38 U.S.C.A. § 1114(p).  If any benefit sought is denied, provided the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



